Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Election filed August 4, 2022.  
Claims 3, 5-7, 9-11, 13, 15, 16, 18-23 and 25-27 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on August 4, 2022 is acknowledged.  Applicants further election of species (without traverse) of the RBMS2 expression inhibitor in the reply filed on August 4, 2022 is also acknowledged. 
Claims 3, 5-7, 9-11, 13, 15, 23 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 4, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16 and 18-22 have been examined on the merits as detailed below:

Information Disclosure Statement
Applicant's information disclosure statement (IDS) filed October 21, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith. 
Applicant's IDS filed May 7, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Drawings
The Drawings filed May 7, 2020 are acknowledged and have been accepted by the Examiner.

Specification
The Abstract of the disclosure is objected to because it contains legal phraseology “said”, which should be avoided. Correction is required.  See MPEP § 608.01(b).

Nucleotide Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821-1.825 for the reason(s) set forth below or on the attached Notice To Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures.  The disclosure contains sequences which fall under the purview of 37 CFR 1.821 through 1.825 as requiring SEQ ID NOs., but which are not so identified.  For example, see Figure 8.  The above is an example and does not indicate that the Examiner has made an exhaustive review of the application.  Applicant must fully comply with the sequence rules for any response to this action to be considered fully responsive.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).   A certified copy of the priority document has been placed in the file.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16 and 18-22 are indefinite because the term, “RBMS” is not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name of the RNA-binding motif, single-stranded-interacting protein 2 would be appropriate.
Claim 16 recites “administering at least one component selected from” RMBS2 inhibitor species, and claim 19 recites “wherein the cancer promoting factor of which the expression is to be inhibited is at least one component selected from” different genes. It is unclear what is exactly meant by “at least one component” in each of claim 16 (thus all dependent claims as well) and claim 19, because the word “component” means a part or piece that constitutes an entity or whole. As such, it is unclear what is exactly meant by each of the phrase “at least one component” recited in the claims. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method for inhibiting the expression of a cancer promoting factor comprising administering at least one component selected from the group consisting of a RBMS expression inhibitor and a RBMS function inhibitor to a patient in need of inhibition of the expression of a cancer promoting factor, the RBMS expression inhibitor being at least one component selected from the group consisting of a RBMS1 expression inhibitor, a RBMS2 expression inhibitor and a RBMS3 expression inhibitor; and the RBMS function inhibitor being at least one component selected from the group consisting of a RBMS1 function inhibitor, a RBMS2 function inhibitor and a RBMS3 function inhibitor, wherein the cancer promoting factor of which the expression is to be inhibited is at least one component selected from the group consisting of CSF2, IL-6, ADAM10, ADM, CTGF, HBEGF, HILPDA, IL-24, THBS1, MYC, TGFB2, ADAM10, ITGA6, F3, PTP4A1, HBEGF, HSPA5, THBS1, PLAU, CYR61, ITGA6, EDIL3, CSF1, ITGB1 and MMP1.  It is noted that Applicant’s elected (without traverse) the RBMS2 expression inhibitor in the Election filed August 4, 2022.
The instant Specification at best describes that an siRNA molecule targeted to RBMS2 reduces the expression levels of IL-6, IL-8 and CXCL1 in cells compared to a negative control siRNA. See Figures 10, 16A and 21D, for example. Hence, the instant Specification fails to adequately describe the required cause-and-effect as well as structure-function correlation for an expression inhibitor of RBMS2 having the required function/effect of inhibiting the genus of cancer promoting factors including not only the specifically recited species in claim 19 but also the art-recognized cancer promoting factors such as CSF2, IL-6, ADAM10, ADM, CTGF, HBEGF, HILPDA, IL-24, THBS1, MYC, TGFB2, ADAM10, ITGA6, F3, PTP4A1, HBEGF, HSPA5, THBS1, PLAU, CYR61, ITGA6, EDIL3, CSF1, ITGB1 and MMP1.  See the post-filing reference by Sun et al. (Journal of Experimental & Clinical Cancer Research, 2018, 37:298). 
In addition, the required nexus between RBMS2 and the genus of cancer promoting factors was not known in the prior art submitted by Applicant and searched by the Examiner, thus the level of knowledge pertaining to the claimed subject matter was non-existent since the instant Specification must describe the claimed genus in sufficient detail in order to comply with the written description requirement as there is an inverse correlation between the level of knowledge and the specificity of the disclosure.  See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the Specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986).  However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
Further, it is noted that the prior art failed to identify MYC as being regulated by RBMS2 as evidenced by the post-filing reference by Sun et al. (Journal of Experimental & Clinical Cancer Research, 2018, 37:298). See page 10 disclosing the following: “MSSPs family member RBMS1 was reported to regulate c-Myc but no such function has been described for RBMS3 and RBMS2. In our RNA-sequence results, RBMS2 do not regulate the expression of c-Myc.” (emphasis added). See also Sun’s Supplementary Table 3 (attached following page 14) disclosing “177 genes” that are upregulated in RBMS2 overexpressing SUM-1315 cells compared to control cells, wherein none of the expressly claimed species of CSF2, ADAM10, CTGF, HILPDA, THBS1, TGFB2, ITGA6, PTP4A1, HSPA5, THBS1, ITGA6, EDIL3, CSF1 and ITGB1 are identified as being upregulated by RBMS2 overexpression in SUM-1315, a breast cancer cell line. 
The discrepancy/inconsistency between the disclosure of the instant Application and that of the post-filing reference by Sun et al. reflects a high level of unpredictability pertaining to the claimed subject matter as of the filing date sought in the instant case, and furthermore strongly suggests that the results disclosed in the instant application are highly cell-type (or cell line)-specific and cannot be broadly or globally applied to any and all cell types, especially in view of the fact that nothing pertaining to the claimed subject matter was known in the prior art before the effective filing date of the claimed invention. 
In addition, claim 18 recites “RBMS2-specific miRNA”. It is an art-recognized, scientific fact that a single miRNA can target hundreds of mRNAs.  See for instance David Bartel (Cell, 2009, 136:215-233) reporting, “hundreds of messages for each miRNA family” are “predicted targets” and “the number of predicted targets remains very high…After miRNAs were introduced into HeLa cells, microarray analyses revealed modest effects on the levels of hundreds of mRNAs” (emphasis added). See page 218. As such, it is scientifically impossible for a miRNA to be “specific” for a single target mRNA. In addition, the instant Specification does not disclose any species that qualifies as “RBMS2-specific miRNA”. Hence, the structure-function correlation required for the “RBMS2-specific miRNA” is not adequately described by the Specification. 
The present Specification does not support the instantly claimed method of inhibiting the expression of a genus of cancer promoting cancer factors in a patient in need thereof by administering an RBMS2 expression inhibitor. 
The specificity/content of the Specification’s disclosure inversely correlates with the level of knowledge in the relevant prior art in order to comply with the written description requirement. In the instant case, the instant Specification’s disclosure pertaining to a limited number of cancer promoting factors in specific cell type/line comprising using an RBMS2 sequence-specific nucleic acid inhibitor (e.g., siRNA) cannot adequately support the entire genus as claimed. 
Accordingly, the instant Specification fails to reasonably convey that the instant co-inventors had possession of the entire genus of the claimed subject matter at the time of filing. 

Claim Rejections - Improper Markush Grouping
Claims 16 and 18-22 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP §706.03(y).
The Markush grouping of in claim 16 is improper because the alternatives defined by the Markush grouping do not share a single structural similarity and a common use flowing from the shared structural similarity.  For example, RBMS1, RBMS2 and RBMS3 are different proteins/mRNA, with different NCBI reference sequence numbers and different results for each.  See Figures 20A and 20B.  Also, see NCBI Reference Sequence numbers at pages 25 and 26.
The Markush grouping of RMBS2 expression inhibitor species in claim 18 is improper for the following reasons: It is noted that the nucleic acid agents (e.g., siRNA, antisense nucleic acid) and IL-10 do not belong to the same art-recognized class, and furthermore, the alternatively recited species do not share a single structural similarity and a common use flowing from the shared structural similarity.
The Markush grouping of CSF2, IL-6, ADAM10, ADM, CTGF, HBEGF, HILPDA, IL-24, THBS1, MYC, TGFB2, ADAM10, ITGA6, F3, PTP4A1, HBEGF, HSPA5, THBS1, PLAU, CYR61, ITGA6, EDIL3, CSF1, ITGB1 and MMP1 in claim 19 is improper because the alternatives defined by the Markush grouping do not share a single structural similarity and a common use flowing from the shared structural similarity.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of copending Application No. 16/913,376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘376 application claims drawn to a method comprising inhibiting IL-6 and/or IL-8 (see claim 13) in a patient in need thereof comprising administering a RBMS2 expression inhibitor. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635